DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 October 2022.
The traversal is on the ground(s) that there is no search burden between Groups I and II.  This is not found persuasive because generating data logs (as per Invention I) and managing welding project information (as per Invention II) are significantly different.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1–6 are objected to because of the following informalities:
Claim 1 recites, first, “a first signal” (ln. 3), followed by, “a first signal” (ln. 5). Because the second-mentioned “first signal” appears to be the very same signal as initially mentioned, the definite article should be used for the second recitation.
In claims 2 and 6, the language of “when in operation” should be surrounded by commas.
Claims 3–5 are objected to due to dependency upon objected-to claims.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites “at least one of location data of the device, time data and/or date data at a location of the device, or temperature data at the location of the device.” The language is indefinite because it’s unclear how much the “or” before “temperature data” modifies. The Office suggests that the claim be amended to recite “either” before “date data.”

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindell (US Pub. 2010/0217440).
Claim 1: Lindell discloses a device, comprising:
a processor (22, a processor necessary and inherent in such a computing device) that when in operation:
receives a first signal indicative of completion of action undertaken with respect to a weld (para. 19, “weld-related data”; para. 25, “real time reporting of inspections . . . after welding”); and
generates a data log corresponding to receipt of a first signal for addition to a set of one or more previous data logs that correspond to the weld (para. 29, “weld data log”; para. 31, “[c]aptured data is used to populate a weld reject log, weekly welding report, data packet and daily production reports,” where “populate” suggests that the data constitutes additions to previously established logs).
Claim 2: Lindell discloses the processor, when in operation, generating the data log based on the first signal (commensurate with “send weld-related back to the database 12/DBM 12A for populating database records” from para. 19) and at least one attribute associated with the weld (attributes or welding parameters listed in para. 50).
Claim 3: Lindell discloses the attribute includes at least one of location data of the device (para. 58, “GPS measurements”), time data (para. 35, “date”) and/or either date data at a location of the device (see the previous two citations), or temperature data at the location of the device (para. 51, “temperature”; para. 58, “GPS measurements”).
Claim 4: Lindell discloses the attribute including at least one of a first indication of a project comprising the weld (para. 29, “particular project”) or a second indication of a facility comprising the weld (para. 40, “location in the structure,” which presumes that the structure constitutes an attribute).
Claim 5: Lindell discloses the attribute including at least one of an indication of a welder performing the weld or an inspector inspecting the weld (para. 40, “inspector, welder”).
Claim 6: Lindell discloses the processor, when in operation, transmitting the data log for addition to the set of one or more previous data logs that correspond to the weld (para. 33, “recorded in the database 12 and associated with the appropriate weld data log”).
Claim 7: Lindell discloses a method, comprising:
storing a data log corresponding to a weld (para. 29, “weld data log”), wherein the data log includes a record of weld data accumulated over a lifespan of the weld (clearly suggested in para. 21, “real time reporting of inspections and repairs before, during and after welding”);
receiving a second data log corresponding to the weld (clearly suggested in para. 33, “[e]ach of the various types of NDEs . . . has an associated report that is filled in . . . and recorded in the database 12 and associated with the appropriate weld data log”);
updating the data log with information present in the second data log to generate an updated data log (ibid.; see also para. 34, “revisions to repair reports,” “creation of the (weekly) welding report”); and
storing the updated data log as the data log (clearly suggested by database 12).
Claim 8: Lindell discloses initially generating the data log as comprising second information related to one of more of a welder who performed the weld (para. 40, “welder”), a project associated with the weld (para. 29, “particular project”), maintenance associated with the weld (para. 40, “repair”), or an inspection associated with the weld (paras. 25 and 29, “inspections”).
Claim 10: Lindell discloses the second data log comprising data associated with the weld (examples of said data provided in paras. 40 and 50).
Claim 11: Lindell discloses the data comprising maintenance associated with the weld (para. 32, “repair history,” “repairs”) or an inspection associated with the weld (paras. 25 and 29, “inspections”).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lindell as applied to claims 8 and 10 above, and further in view of Allin et al. (US Pub. 2010/0088247).
Claim 9: Lindell does not disclose the information related to the welder who performed the weld comprising financial information of the welder.  
However, Allin discloses a sufficiently analogous system with information related to a participant or subcontractor comprising financial information (para. 253, “banking information”; para. 355, “inspection required task,” “request amount, . .  budget amount, the payment amount, the holdback accured, and the remaining balance”).
It would have been obvious to one of ordinary skill in the art to make financial information, as taught by Allin, able to be incorporated into the weld logs of Lindell as this may be convenient to any number of parties involved in the project.
Claim 12: Lindell does not disclose the data comprising first financial information of a welder who performed the weld or second financial information of an inspector who inspected the weld.
However, Allin discloses a sufficiently analogous system with the data comprising first financial information of a welder who performed the weld or second financial information of an inspector who inspected the weld (types of financial information associated with participants are listed in paras. 253 and 355; para. 226, “participants 24 can include . . . an inspector 76, one or more subcontractors”).
It would have been obvious to one of ordinary skill in the art to make financial information associated with various interested parties, including a subcontractor (who could well be a welder) and an inspector, as taught by Allin, able to be incorporated into the weld logs of Lindell as this may be convenient to any number of parties involved in the project.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Rajagopalan et al. (US Pub. 2018/0029154, “uLog”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761